DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/20/21 and 1/18/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a disable layer” and “an interrupt layer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A transmissive liquid crystal display may be applied to the disable layer 20 and the interrupt layer 30, for example (¶ 0038, Fig. 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2010/0302173, hereinafter Deng, cited in IDS filed 1/18/22) in view of O’Brien et al. (US 2018/0181287, hereinafter O’Brien).

Regarding claim 1, Deng teaches an information processing device comprising (MFD 10; ¶¶ 0029-0036, Fig. 1): 
a standard layer configured to display an operation screen provided for use of a touch panel (panel 20; ¶¶ 0029-0032, Fig. 3 and ¶¶ 0041-0042, Figs. 5 and 6); 
a disable layer provided to overlap the standard layer (upper panel 22; ¶¶ 0029-32, Fig. 3 and ¶¶ 0041-0045, Figs. 5 and 6); 
a processor (processor 62; ¶ 0034, Fig. 3); and 
a memory storing program instructions that cause the processor to (memory 60; ¶¶ 0034-0036, Fig. 3): 
disable a touch operation of the touch panel (limit data transfer; ¶¶ 0046-0047, Fig. 6); 
display a touch operation disable screen on the disable layer to superimpose the touch operation disable screen on the operation screen, in a case where the touch operation is disabled (troubleshooting user interface TUI 102; ¶¶ 0041-0057, Fig. 5-7); and 
display, when an interrupt event has occurred while the touch operation is disabled, a notification screen, the notification screen notifying the interrupt event (visualize indication; ¶¶ 0050-0053, Figs. 6 and 7);


on the interrupt layer.
However, O’Brien teaches an interrupt layer provided to overlap the standard layer and the disable layer (plurality of display screens 140; ¶¶ 0020-0034, Figs. 1 and 2); 
on the interrupt layer (plurality of display screens 140; ¶¶ 0020-0034, Figs. 1 and 2).
Deng and O’Brien are in the same field of endeavor of a device with a multi-layer display. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Deng to include an interrupt layer as taught by O’Brien. The combination improves the operability of the device by providing a user with a unobstructed view (¶¶ 0003-0010; O’Brien).

Regarding claim 2, Deng in view of O’Brien teach the information processing device as claimed in claim 1, and wherein the processor changes the touch operation disable screen on the disable layer to be transparent or semitransparent when displaying the notification screen (panel becomes transparent during troubleshooting session; ¶ 0042, Fig. 6, Deng) but Deng does not explicitly teach wherein the interrupt layer is provided between the standard layer and the disable layer, and on the interrupt layer.
However, O’Brien teaches wherein the interrupt layer is provided between the standard layer and the disable layer, and on the interrupt layer (plurality of display screens 140; ¶¶ 0020-0034, Figs. 1 and 2).
The motivation applied in claim 1 is incorporated herein. 

Claim 3 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 3.

Claim 4 recites a non-transitory computer-readable recording medium having stored therein a touch panel display program for causing a computer to perform (¶¶ 0034-0036, Deng) similarly to the device of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engel et al. (US 7724208) teaches a multi-level visual display system comprising multiple layers of transparent screens. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672